Exhibit 10.2
 
THIS SHARE PURCHASE OPTION AGREEMENT made the 5th day of October, 2009.

 
BETWEEN:


SARA CREEK GOLD CORP., a company incorporated under the laws of Nevada and
having an address for notice and delivery located at its executive offices
located at 5348 Vegas Drive, #236, Las Vegas, NV  89108


(“Sara Creek”)


OF THE FIRST PART


AND:


KAPELKA EXPLORATION INC., a company incorporated under the laws of the Province
of Alberta and having an address for delivery at 46 Royal Ridge Rise NW,
Calgary, Alberta, T3G 4V2


(“Kapelka”)


OF THE SECOND PART


WHEREAS:

 
A.  
Kapelka is a shareholder of Orion Resources, N.V. (“Orion”), and Sara Creek has
entered into a Share Acquisition and Investment Agreement with Orion, dated
September  30, 2009, whereby Sara Creek intends to become a shareholder of
Orion;



B.  
Orion is a resources company, with a 100% interest in and to a resource
property, consisting of two exploration concessions consisting of 56,920
hectares (the “Property”), located in east central Suriname, in the districts of
Brokopondo and Sipalilwini;



C.  
Kapelka is currently the registered and beneficial owner of an undivided 100%
interest in one (1) share (the “Share”) in the capital of Orion; and



D.  
Kapelka wishes to grant an option to Sara Creek to acquire the Share and Sara
Creek wishes to acquire the same, on the terms and conditions set out in this
Agreement.







NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration (the receipt and
sufficiency of which are acknowledged by each party), the parties agree with one
another as follows:
 


 

--------------------------------------------------------------------------------



 
1.    
INTERPRETATION



1.1  
Where used in this Agreement, each of the following words and terms have the
meanings ascribed to them below:



(a)  
“Agreement” means this purchase agreement and all instruments supplemental to or
in amendment or confirmation of this purchase agreement, and all references to
this Agreement shall include all Schedules attached hereto;

 
(b)  
 “Closing” means the completion of the option to purchase the Share under this
Agreement;

 
(c)  
“Closing Date” means the date as agreed to by the parties to this Agreement;

 
(d)  
“Closing Time” means 10:00 a.m. (Calgary time) on the Closing Date or such other
time on such date as the parties may agree as the time at which the Closing
shall take place;

 
(e)  
“Expenditures” means all expenses, obligations and liabilities of whatever kind
or nature spent or incurred directly or indirectly by Sara Creek from the date
hereof in connection with the exploration and development of the Property;
including monies expended in maintaining the Property in good standing and in
applying for and securing all necessary leases or permits; monies expended
toward all taxes, fees and rentals; monies expended in doing and filing
assessment work; expenses paid for or incurred in connection with any program of
surface or underground prospecting, exploring, geophysical, geochemical and
geological surveying, drilling and drifting, raising and other underground work,
assaying and testing and engineering, environmental studies, data preparation
and analysis; costs of acquiring or preparing research materials, technical or
geological reports and data; costs of paying the fees, wages, salaries,
traveling expenses of all persons engaged directly in work with respect to and
for the benefit of the Property, in paying for the food, lodging and other
reasonable needs of such persons; and including a charge in lieu of overhead,
management and other unallowable costs equal to ten (10%) percent of all such
expenditures for contracts of less than US$100,000, and five (5%) percent for
contracts of US$100,000 or more.



(f)  
“party” or “parties” and similar expressions means a signatory to this
Agreement, unless the context otherwise requires;



(g)  
“person” includes an individual, corporation, partnership, joint venture,
society, association, trust, unincorporated organization, the Crown or any
agency or instrumentality thereof or any other juridical entity, or any trustee,
executor, administrator, or other legal representative;



1.2  
In this Agreement, except as otherwise expressly provided:



(a)  
the headings are for convenience only and do not form a part of this Agreement
and are not intended to interpret, define, or limit the scope, extent, or intent
of this Agreement or any of its provisions;



(b)  
the singular of any term includes the plural, and vice versa, the use of any
term is equally applicable to any gender and, where applicable, a body
corporate, the word “or” is not exclusive and the word “including” is not
limited (whether or not non-limited language, such as “without limitation” or
“but not limited to” or words of similar import is used with reference to that
term);

 
 
2

--------------------------------------------------------------------------------


 

 
(c)  
any reference to a statute includes and is a reference to that statute and to
the regulations made under that statute, with all amendments made to that
statute and in force from time to time, and to any statute or regulations that
may be passed that has the effect of supplementing or superseding that statute
or those regulations;



(d)  
except as otherwise provided, any dollar amount referred to in this Agreement is
in Unites States of America funds; and



(e)  
any other term defined within the text of this Agreement has the meaning so
ascribed.





2.    
GRANT OF OPTION



2.1  
Kapelka hereby gives and grants to Sara Creek the exclusive right and option to
purchase the Share in accordance with the terms and conditions of this Agreement
(the “Option”).



2.2  
In order to exercise the Option and to acquire the Share, Sara Creek shall, by
or before September 30, 2011:



 
(a)
pay a total of US$6,500,000 for Expenditures associated with the exploration and
development of the Property, which Expenditures may be made by Sara Creek in
such increments as Sara Creek in its sole discretion determines (so long as the
aggregate amount of such Expenditures are made by or before September 30, 2011
and that a minimum amount of US$250,000 per month is paid towards the
Expenditures commencing on or before November 15, 2009); and



 
(b)
issue to Kapelka shareholders an aggregate of 12,000,000 fully paid and non –
assessable restricted shares of common stock (the “Payment Shares”) of Sara
Creek in the most tax friendly manner possible and in accordance with all
applicable securities laws.



 
3.    
KAPELKA’S REPRESENTATIONS AND WARRANTIES

 
3.1  
To induce Sara Creek to enter into and consummate this Agreement, Kapelka
represents and warrants and covenants to Sara Creek as follows:

 
(a)  
Kapelka is a corporation duly incorporated and validly existing under the laws
of the Province of Alberta and is in good standing regarding the filing of all
documents and the payment of all fees with the applicable corporate registries
of its jurisdiction, and Kapelka has the power, authority, and capacity to enter
into this Agreement and to carry out its terms;

 
(b)  
this Agreement has been duly executed and delivered by Kapelka and is a binding
agreement of Kapelka, enforceable against it in accordance with its terms and
conditions, except that (i) the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally, (ii) equitable remedies, including, without
limitation, specific performance and injunction, may be granted only in the
discretion of a court of competent jurisdiction, and (iii) rights of indemnity,
contribution and the waiver of contribution provided for herein may be limited
under applicable law;

 
 
3

--------------------------------------------------------------------------------


 
(c)  
the execution and delivery of this Agreement and the performance by Kapelka of
all of its obligations hereunder has been duly authorized by all necessary
corporate action required to be taken by it or on its behalf, and no consents,
approvals, waivers or authorizations are required to be obtained by it to
authorize or complete the transactions contemplated herein, except for
shareholder approval if required under applicable corporate laws;

 
(d)  
the Share is validly issued and outstanding as a fully paid and non-assessable
share of Orion;

 
(e)  
Kapelka is the legal and beneficial owner of the Share, free and clear of all
liens, charges, claims and encumbrances, and there are no adverse claims or
challenges against, or to the ownership of, or title to the Share;

 
(f)  
during the currency of this Agreement, Kapelka shall remain the registered and
beneficial holder of the Share, and shall keep the Share free and clear of all
liens and encumbrances whatsoever;

 
(g)  
Kapelka is not a party to any agreements, debt instruments, or commitments and
Kapelka is not subject to any charter, by-law or other corporate restriction,
nor any order or other restriction that would prevent Kapelka from entering into
this Agreement or from completing the transactions contemplated by this
Agreement;

 
(h)  
Kapelka shall not grant any options or otherwise create any rights for any
person to obtain ownership of the Share, or that shall or could result in
encumbering the Share in any way whatsoever;

 
(i)  
no person has any written or oral agreement or option or right capable of
becoming an agreement as to the ownership of the Share;

 
(j)  
there is no basis for and there are no claims or other proceedings outstanding
or pending or, to the best of Kapelka’s knowledge, threatened against or
affecting the Share at law or in equity or before or by any government
authority; and

 
(k)  
to the best of Kapelka’s knowledge, except as otherwise provided for in this
Agreement, no authorization or exemption by or filing with any government,
public, or self-regulatory authority is required in connection with Kapelka’s
signing, delivery, and performance of this Agreement.

 
3.2  
The representations, warranties, covenants, and agreements of Kapelka contained
in this Agreement or in any documents delivered in connection with the
transactions contemplated hereby shall be true at and as of the Closing Time as
though Kapelka made these representations and warranties at and as of that
time.  Despite any investigations Sara Creek may make before the signing of this
Agreement or Sara Creek’s waiver of any condition, the representations,
warranties, covenants, and agreements of Kapelka shall survive the Closing and,
despite the Option provided for in this Agreement, shall continue in full force
and effect.  If any of these representations and warranties are found to be
incorrect or if there is a breach by Kapelka of any of the covenants or
agreements, which incorrectness or breach shall result in any loss or damage
sustained directly or indirectly by Sara Creek, then Kapelka shall pay the
amount of the loss or damage to Sara Creek within 30 days of receiving notice of
the loss or damage.

 
 
 
4

--------------------------------------------------------------------------------


 
4.    
SARA CREEK’S REPRESENTATIONS AND WARRANTIES

 
4.1  
To induce Kapelka to enter into and consummate this Agreement, Sara Creek
represents, warrants and covenants to Kapelka as follows:

 
(a)  
Sara Creek is a corporation duly incorporated and validly existing under the
laws of Nevada, is in good standing regarding the filing of annual reports at
the office of the Secretary of State for Nevada, and has the power and authority
to enter into, deliver, and perform this Agreement and to carry out its terms;

 
(b)  
this Agreement has been duly executed and delivered by Sara Creek and is a
binding agreement of Sara Creek, enforceable against it in accordance with its
terms and conditions, except that (i) the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally, (ii) equitable remedies, including, without
limitation, specific performance and injunction, may be granted only in the
discretion of a court of competent jurisdiction, and (iii) rights of indemnity,
contribution and the waiver of contribution provided for herein may be limited
under applicable law;

 
(c)  
the performance of this Agreement shall not violate the applicable securities
laws to which Sara Creek is subject, or any agreement or other instrument to
which Sara Creek is a party;

 
(d)  
all necessary corporate action on Sara Creek’s part shall, at Closing, validly
authorize the signing, delivery, and performance of this Agreement and the
completion of the transactions contemplated by this Agreement; and

 
(e)  
other than for the approval of the directors of Sara Creek, no permit,
authorization or consent of any party is necessary for the consummation by Sara
Creek of the transactions contemplated in this Agreement.



5.    
TERMINATION OF OPTION

 
5.1  
This Agreement and the Option shall terminate if Sara Creek fails to pay the
required Expenditures or issue the required Payment Shares to Kapelka
shareholders in accordance with paragraph 2.2 above.



6.    
ACQUISITION OF INTEREST IN THE SHARE

 
6.1  
At such time as Sara Creek has made the required Expenditures and issued the
Payment Shares to Kapelka shareholders in accordance with paragraph 2.2 above
within the time periods specified therein, the Option shall be deemed to have
been exercised by Sara Creek, and Sara Creek shall have thereby, without any
further act, acquired a one hundred percent (100%) undivided interest in and to
the Share, and shall be deemed the sole beneficial owner of the Share.

 
6.2  
Upon the deemed exercise of the Option as set out in section 6.1 above, Kapelka
shall take all necessary action required on the part of Kapelka to effect the
transfer of the Share to Sara Creek, including without limiting the generality
thereof, ensuring that the transfer is effected on the books of Orion.

 
 
5

--------------------------------------------------------------------------------



 
7.    
CLOSING MATTERS

 
7.1  
The Closing shall take place at the Closing Time at such place as the parties
may determine.

 
7.2  
Sara Creek’s obligation to complete the transactions contemplated by this
Agreement is subject to the conditions that:

 
(a)  
the representations and warranties of Kapelka set out in sections 3.1 shall be
true and correct in every particular as if Kapelka had made those respective
representations and warranties on the Closing Date; and

 
(b)  
Kapelka shall have delivered satisfactory legal evidence that the Share has been
transferred to Sara Creek.

 
7.3  
On the Closing Date, Kapelka will deliver to Sara Creek or as otherwise directed
by Sara Creek:

 
(a)  
satisfactory legal evidence that the Share is registered in the name of Sara
Creek;

 
(b)  
a certificate of an officer of Kapelka confirming the accuracy of all
representations and warranties of Kapelka contained in section 3.1 and the
fulfillment of all covenants and conditions under this Agreement, unless waived;
and

 
(c)  
a copy of the directors’ resolutions or directors’ minutes of Kapelka
authorizing Kapelka to enter into this Agreement and to carry out the
transactions contemplated herein, as well as a copy of the shareholders’
resolutions or shareholders’ minutes of Kapelka authorizing Kapelka to enter
into this Agreement and to complete the transactions contemplated hereby, if
required under applicable corporate laws.

 
The conditions set out in this section 7.3 are for Sara Creek’s exclusive
benefit and Sara Creek may waive those conditions in writing in whole or in part
on or before the Closing Date, but save as so waived, the completion by the
Investor of the transactions contemplated by this Agreement shall not prejudice
or affect in any way Sara Creek’s rights regarding the representations and
warranties of Kapelka and those representations and warranties shall survive the
Closing Date for one year.
 
7.4  
On the Closing Date, Sara Creek will deliver to Kapelka or as otherwise directed
by Kapelka:

 
(a)  
A copy of all transfers indicating that a total of US$6,500,000 has been paid
towards the Expenditures in accordance with Section 2.2;

 
(b)  
12,000,000 fully paid and non-assessable restricted shares of common stock of
Sara Creek issued to the shareholders of Kapelka as directed by Kapelka in the
most tax friendly manner possible and in accordance with all applicable
securities laws.

 
(c)  
a certificate of an officer of Sara Creek confirming the accuracy of all
representations and warranties of Sara Creek contained in section 4.1 and the
fulfillment of all covenants and conditions under this Agreement, unless waived;
and

 
(d)  
a copy of the directors’ resolutions or directors’ minutes of Sara Creek
authorizing Sara Creek to enter into this Agreement and to carry out the
transactions contemplated herein, as well as a copy of the shareholders’
resolutions or shareholders’ minutes of Sara Creek authorizing Sara Creek to
enter into this Agreement, if required under applicable corporate laws.

 
 
6

--------------------------------------------------------------------------------


 
The conditions set out in this section 7.4 are for Kapelka’s exclusive benefit
and Kapelka may waive those conditions in writing in whole or in part on or
before the Closing Date, but save as so waived, the completion by Kapelka of the
transactions contemplated by this Agreement shall not prejudice or affect in any
way Kapelka’s rights regarding the representations and warranties of Sara Creek
and those representations and warranties shall survive the Closing Date for one
year.
 
8.    
TRANSACTION EXPENSES

 
8.1  
Each party to this Agreement shall bear all costs and expenses incurred by it in
negotiating this Agreement and in closing and carrying out the transactions
contemplated hereby.  Subject to the foregoing, all costs and expenses related
to satisfying any condition or fulfilling any covenant contained in this
Agreement shall be borne by the party whose responsibility it is to satisfy the
condition or fulfill the covenant in question.



9.    
NOTICES



9.1  
Any notices to be given by either party to the other shall be sufficiently given
if delivered personally or if sent by registered mail, postage prepaid, to the
parties at their respective addresses shown on the first page of this Agreement,
or to any other addresses as the parties may notify to the other from time to
time in writing, or if transmitted by facsimile to such facsimile number, as the
parties may notify the other of, from time to time.  This notice shall be deemed
to have been given at the time of delivery, if delivered in person or
transmitted by facsimile, or within five Business Days from the date of posting
if mailed.



10.   
GENERAL



10.1  
This Agreement shall enure to the benefit of and shall be binding on the parties
and their respective heirs, executors, administrators, successors, and assigns.



10.2  
Time shall be of the essence of this Agreement.



10.3  
The terms and provisions contained in this Agreement constitute the entire
agreement between the parties and supersede all previous oral or written
communications regarding the Option for the purchase of the Share.



10.4  
If any provision of this Agreement is determined to be void or unenforceable in
whole or in part, that provision shall be deemed not to affect or impair the
validity of any other provision of this Agreement and the void or unenforceable
provision shall be severable from this Agreement.



10.5  
The parties may sign this Agreement in counterparts and these parts shall
together form one original agreement.  Parties may sign and deliver this
Agreement by facsimile and facsimile signatures are legally binding on all
parties.



10.6  
Each party shall, from time to time, and at all times hereafter, at the request
of the other of them, but without further consideration, do, or cause to be
done, all such other acts and execute and deliver, or cause to be executed and
delivered, all such further agreements, transfers, assurances, instruments or
documents as shall be reasonably required in order to fully perform and carry
out the terms and intent hereof.

 
 
7

--------------------------------------------------------------------------------


 

 
10.7  
This Agreement and the rights and obligations and relations of the parties shall
be governed by and construed in accordance with the laws of the Province of
Alberta and the federal laws of Canada applicable therein.  The parties agree
that the courts of Alberta shall have the exclusive jurisdiction to entertain
any action or other legal proceedings based on any provisions of this
Agreement.  Each party attorns to the exclusive jurisdiction of the courts of
Alberta.



IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.


KAPELKA EXPLORATION INC.
 
/s/ Riaz Sumar 
 
SARA CREEK GOLD CORP.
 
/s/ Jean
Pomerleau                                                               
Authorized Signatory
 
Authorized Signatory

 
Riaz Sumar, Director
 
Jean Pomerleau, President
(print name and title)
 
(print name and title)


 
 